Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 1 of 6


                      MEMO ENDORSEMENT
Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 2 of 6
Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 3 of 6
Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 4 of 6
Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 5 of 6
                Case 7:20-cv-08765-KMK Document 41 Filed 04/28/21 Page 6 of 6




The Court grants Plaintiff a 30-day deadline to amend his
complaint. Plaintiff must file an amended complaint by
no later than May 31, 2021. Defendants must file a letter
on the docket by May 7, 2021, which provides a report on
Plaintiff's access to the law library and to his medical
records and mail a copy of such letter to Plaintiff. The
Court denies the pending Motions to Dismiss without
prejudice, which may be renewed after the amended
complaint is filed. The Clerk of Court is respectfully
requested to terminate the pending motions, Dkt. Nos.
33 and 39 and mail a copy of this memo endorsement to
Plaintiff.

White Plains, NY
April 30, 2021
